DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/21 has been entered in the case. Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma et al. (US 2011/0106046) in view of Gardner et al. (US 2013/0197485) and Quest et al. (US 2008/0218998).
Regarding claim 1, Hiranuma discloses a syringe adapter 2 (Figs. 1-8, para [0079]) comprising: a body (including elements 4 & 41, paras [0100, 0121] and Fig. 8) having a first proximal end 41 and a distal end (near 45, see marked up Fig. 3 below); 
Examiner notes: Although the Fig. 3 of the current application shows that a syringe attachment 30 is a part of the body 22 and located at one end of the body 22; however, the Applicant defines that the first end 24 (equivalent to a proximal end of the claimed invention), but not the end part of the syringe attachment 30.  Similarly, Examiner interprets the body (including elements 4 & 41) and the first/proximal end defines as the element 41 in Hiranuma. It is noted that the parts 4 & 41 can be constructed a formerly integral structure in various elements involves only routine skill in the art.
Hiranuma discloses that the body 4 & 41 defining an interior space, the proximal end of the body configured to be connected to a first container 20, the distal end of the body 4 & 41 including a lock member 9 having an open position (Fig. 2), wherein the lock member 9 is configured to receive a connection interface 3 and a closed position (Figs 3-5) where the lock member 9 is configured to be engaged with the connection interface, the lock member 9 including at least one radially extending projection 92 (see marked up Fig. 3) configured to engage a corresponding projection (see marked up Fig. 3 and Fig. 12) of the body to retain the lock member to the body 4 & 41; 
A seal arrangement (when two pieces 2 & 3 connected to each other, as shown in Figs. 3-4, including elements 6, 111) positioned within the body, the seal arrangement comprising a membrane carrier 7 configured to move within the body; a membrane 61/111 received by the membrane carrier 7, a biasing member 8 engaging the membrane carrier 7 such that a distal end 612 of the membrane 61 (or distal end of the membrane 111) is positioned distally of a position at which the biasing member 8 engages the membrane carrier 7;
 a cannula 5 positioned within the body 4 & 41 and extending at least partially through the membrane 61/111.

    PNG
    media_image1.png
    948
    744
    media_image1.png
    Greyscale

Hiranuma does not disclose that: a) the proximal end of the body defines a plurality of recessed portions each extending in a longitudinal direction adjacent to an end face of the body, the plurality of recessed portion spaced around the circumference of the body to enhance gripping of the syringe adapter; b) the body defines a plurality of annular grooves that extend around the circumference of the body. 
Gardner discloses a cap/luer connector (or syringe adapter), in Figs. 28-32, comprising:  a body 1412 comprising: a proximal end 1418; and a distal end (opposite side of the proximal end 1418); wherein 
Since Hiranuma and Gardner are both from the same field of endeavor, the purpose disclosed by Gardner would have been recognized in the pertinent art of (e.g. syringe adapter or luer connector).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hiranuma with providing a plurality of recessed portions spaced around a circumference of the body of the luer connector (or the syringe adapter), as taught by Gardner, in order to enhance gripping of the luer connector (or the syringe adapter) during use.
With the said above, it is noted that the parts 4 & 41 can be constructed a formerly integral structure in various elements involves only routine skill in the art.

                          
    PNG
    media_image2.png
    619
    572
    media_image2.png
    Greyscale

Quest discloses a handheld device comprising: an elongate body 102 defines a plurality of annular grooves 128 that extend around the circumference of the body 102 for enhancing of gripping, para [0035].
Since Hiranuma and Quest are both from the same field of endeavor of handheld device having elongated shape, the purpose disclosed by Quest would have been recognized in the pertinent art of enhancing of gripping.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hiranuma with providing a plurality of annular grooves that extend around the circumference of the body of the device, as taught by Quest, in order to enhance gripping of the body of the syringe adapter device during use.
Regarding claim 2, where in the lock member 9 includes at least one axial projection (e.g. vertical bar 9, marked up Fig. 3) and wherein the axial projection is configured to engage an external surface (outer surface of element 44) of the syringe adapter when the lock member 9 is in the open position, Fig. 2.
Regarding claim 3, the membrane carrier 7 is biased toward to a second end of the body via the biasing member 8 in extending position.
Regarding claim 4, Hiranuma discloses that the body of the syringe adapter 2 defines an opening 43 extending transversely relative to a longitudinal axis of the syringe adapter that receives the lock member 9, the lock member configured to move (see arrows A, B in Figs. 3-6) relative to the body of the syringe adapter between the open position (Figs. 2 and 6) and the closed position (Figs. 3-5).
Regarding claim 11, the lock member comprises a button 92 that is configured to be engaged by a hand of a use (see arrow in Fig. 5) of the syringe adapter to move the lock member from the closed position to the open position. 
Regarding claim 12, the first end of the body includes a female luer connector configured to be secured to a syringe 20.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma et al. (US 2011/0106046) in view of Gardner et al. (US 2013/0197485) & Quest et al. (US 2008/0218998).
and further in view of Ramacier, Jr. et al. (US 5,845,943) and evidence Meyer et al. (US 5,052,725).
Regarding claim 5, Hiranuma in view of Gardner and Quest discloses all the claimed subject matter as required except for the limitation of claim 5.
Ramacier discloses a fluid coupling, in Figs. 5-8, comprising: a body 14/114 having a proximal end (on the right side in Fig. 5) and a distal end (adjacent to element 26/126 in Figs. 5-6); the proximal end of the body configured to be connected to a first container, the distal end of the body including a lock member 16/116 having an open position, Figs. 5-6, wherein the lock member 16/116 is configured to receive a connection interface 300 and a closed position, Figs. 7-8, where the lock member 16/116 is configured to be engaged with the connection interface 300, the lock member 16/116 comprising a biasing member (coil spring in Fig. 5 or 126 shown in marked up Fig. 6 below, also see element 74 in Meyer ‘725) that is configured to bias the lock member towards the closed position.
Ramacier states in col. 5, lines 14-18 that the detailed parts of the clip member 116 have been described in Meyer et al. (U.S 5,052,725).  Therefore, the biasing element 74 in Meyer’725 is equivalent to the biasing element 126 in Ramacier. It is noted that if some elements of the lock member in Ramacier is not labeling, Examiner can use prior art Meyer’752 for providing equivalent element for clarification purpose. 
Since Hiranuma and Ramacier are both from the same field of endeavor (fluid connection), wherein the distal portion of the body in Hiranuma and Ramacier are both female connector.  Therefore, the purpose disclosed the lock member by Ramacier would have been recognized in the pertinent art of Hiranuma.

    PNG
    media_image3.png
    506
    917
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    649
    889
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hiranuma in view of Gardner and Quest with providing lock member including a biasing member, as taught by Ramacier, in order to provide a quick connect coupling with a locking feature that resists inadvertent disconnection of the coupling members and retain the male and female coupling members in a coupled state upon the device of fluid pressure.
Hiranuma in view of Gardner and Quest and further in Ramacier such as: the lock member of Ramacier is now located in the opening 43 in Ramacier.  Or the distal portion (or the female coupling portion) of the body in Hiranuma is modified by replacing the female coupling portion (including the lock member) of Ramacier into the Hiranuma device. 
Regarding claim 6, Hiranuma in view of Gardner and Quest and further in Ramacier discloses all the claimed subject matter as required in the claimed invention. Ramacier discloses that the lock member comprises a lead-in surface 28/128 that is configured to contact the connection interface 300 and move the lock member from the closed position (Figs. 7-8) to the open position (Figs. 5-6) when the syringe adapter (of Hiranuma) or the body is mated with the connection interface in Hiranuma (or in Ramacier). 
Regarding claim 7, Ramacier discloses that the biasing member of the locking member comprises a cantilever spring, see marked up figure above, (or cantilever spring 74 in Meyer’725), he body defining a cam surface configured to engage the cantilever spring of the lock member.
Regarding claim 8, Ramacier discloses that the cantilever spring (e.g. on the right side of marked up Fig. 5, or cantilever spring in marked up Fig. 6) extends in an axial direction, and wherein the cam surface extends radially outward from the body.
Regarding claim 9, Hiranuma in view of Gardner and Quest discloses all the claimed subject matter as required except for the limitation that the locking member comprises a pair of radially extending projections positioned on opposite sides of the lock member, and wherein the at least one corresponding projection of the body comprises a pair of corresponding projections configured to engage the pair of projections of the lock member.
Ramacier states in col. 5, lines 14-18 that the detailed parts of the clip member 116 have been described in Meyer et al. (U.S 5,052,725).  Although Ramacier does not show some detail parts of the clip member 116.  Examiner uses the prior art Meyer ‘725 for clarification.  In this case, Meyer discloses that the at least one radially extending projection 64 of the lock member 26 comprises a pair of radially extending projections 64 positioned on opposite sides of the lock member 26, and wherein the at least one corresponding projections 62 of the body (female coupling member) configured to engage the pair of the projections 64 of the lock member 26, col. 5, line 66- col. 6, line 1, and Fig. 5. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hiranuma in view of Gardner with providing lock member including a pair of corresponding projections being engaged a pair of radial extending projections, as taught by Ramacier (as evidence in Meyer ‘725), in order to provide a locking feature that resists inadvertent disconnection of the coupling members.
 Regarding claim 10, Ramacier or (Hiranuma in view of Gardner and Quest and further in Ramacier) discloses that the lock member is annular and received within an opening (see marked up Figures in Ramacier, or opening 43 in Hiranuma) defined by the body, the opening of the body extending transversely relative to a longitudinal axis of the body. 

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hiranuma fails to disclose the limitation as required in claim 13.  The lock member 9 in Hiranuma can interpreted as a button 92 (or pair of axially extending projections or at least one axial projection as explained in the rejection of claim 2).  As seen in Fig. 1 in Hiranuma, the elements 92 located on the left and right sides are defined as a button.  Meanwhile, the claimed invention requires that the lock member must include both components such as the pair of axially extending projection and a button 92.  In this case, the lock member 9 in Hiranuma does not include both of the components (e.g. the pair of axially extending projection and the button). 
Examiner note: In claim 2, Examiner interprets that the at least axial projection is equivalent as element 92.  Therefore, the claim 2 is still rejected by Hiranuma. 

With respect to the prior art Ramacier, the locking member 16 in Ramacier can be swapped in the lock member 9 in Hiranuma.  However, the locking member 16 in Ramacier does not include at least one or a pair of axial projection; wherein the pair of the axially extending projections further comprise a curved portion to engage an external surface of the syringe adapter for preventing lateral movement of the lock member when the lock member is in the open position. 

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 03/11/21, with respect to claim rejection under 35 U.S.C 112 have been fully considered and are persuasive.  The 112 rejection of claim 1 has been withdrawn. 
Applicant argues on pages 5-6 of Remarks that Hiranuma teaches a device having a smooth body 4.  Hiranuma fails to disclose the limitation that the body defines a plurality of annular groove that extend around the circumference of the body.
Applicant’s arguments, see pages 5-6 of Remarks, filed 03/11/21, with respect to the rejection(s) of claim(s) 1-4 and 11-12 under 103 rejection under Hiranuma in view of Gardner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made such as Hiranuma in view of Gardner and Quest.  Please see the rejection above for more details.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783